Citation Nr: 0419801	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the thoracic and lumbar spine, claimed as a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action by which the 
RO denied the veteran's claim for service connection for a 
back disability.  The veteran filed a notice of disagreement 
that same month.  A statement of the case was issued in March 
2003, and the veteran perfected his appeal later that month.  
A supplemental statement of the case was issued in April 
2003.  In his VA Form 9, the veteran requested a formal 
hearing with a Decision Review Officer (DRO) at the local RO.  
This hearing was held on July 1, 2003.  A supplemental 
statement of the case affirming the RO's previous denial of 
the veteran's claim was issued in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran is appealing the denial of service connection for 
his back disability.  Evidence (April 2004 VA treatment 
records) was associated with the claims file in June 2004, 
which is well after the November 2003 supplemental statement 
of the case.  Since the veteran has not waived prior RO 
consideration of this evidence, the Board must return this 
case to the RO for review and if the claim remains denied, 
discussion of this evidence in another supplemental statement 
of the case.  38 C.F.R. §§ 19.37, 20.1304 (2003); see also 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative).  

The evidence also includes a private medical professional's 
opinion that suggests a link between the veteran's claimed 
disability and his duty as a paratrooper in service.  The 
veteran's service records show he earned a parachute badge.  
While a VA physician offered an opinion that he did not 
consider the veteran's claimed disability to be related to 
the veteran's in-service complaints, he did not specifically 
address any connection with the veteran's in-service 
parachute jumps.  This should be addressed on Remand.  

Moreover, the October 2003 opinion provided by this VA 
physician was based on the physician's apparent understanding 
that there were no low back complaints reflected in the 
veteran's service medical records.  A June 1969 entry in the 
veteran's service records, however, reflects "complains of 
low back pain."  A clarification of the October 2003 opinion 
should be sought.  

Finally, the veteran indicated on his VA Form 9, that he 
desired a hearing before a member of the Board, at the RO.  
At the same time, he sought a hearing before a decision 
review officer at the RO.  The hearing before a decision 
review officer was accomplished, and it appears that may have 
satisfied the veteran's desire for a hearing, but since 
additional develop is sought in this case, this point should 
be clarified.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The claims file should be forwarded 
to the VA physician who authored the 
October 2003 opinion considered in this 
case, who should re-familiarize himself 
with the record and provide an addendum 
to that opinion that addresses whether 
the veteran's thoracic and lumbar spine 
disabilities are either likely, unlikely, 
or at least as likely as not related to 
the veteran's in-service parachute jumps.  
Likewise, the examiner should note the 
service medical entry showing low back 
pain, and indicate whether any current 
disability is linked to this complaint.  
If the physician who provided the October 
2003 opinion is unavailable, the claims 
file should be forwarded to another 
physician for the requested opinions.  If 
an examination of the veteran is 
considered necessary, that should be 
arranged.  

2.  The veteran should be contacted and 
asked to clarify whether he desires a 
hearing before a member of the Board, as 
suggested by one of his entries on the 
March 2003 VA Form 9.  

3.  Thereafter re-adjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant evidence 
(including all records associated with 
the claims file since the issuance of the 
last supplemental statement of the case 
in November 2003), and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




